DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  the reaction conditions above and below the reaction arrow are not fully legible.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “100~120  °C” should be --100~120°C--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the reaction conditions above and below the reaction arrow are not fully legible and further “100~120  °C” should be --100~120°C--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in the final line of the claim “polymer materialdisclosure” appears to be a typographical error; and “100-120  °C” should be --100-120°C--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “100 to 120  °C” should be --100 to 120°C--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “100 to 120  °C” should be --100 to 120°C--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim fails to define “n” and as such the definition thereof is unclear and the metes and bounds thereof cannot be determined. This includes claims 2-10 as they depend from claim 1.
	Regarding claim 6, there is a lack of antecedent basis for at least “the monomer compound A” and “the monomer compound B”. Claim 6 depends from claim 1 which contains no such recitations directed to monomer compounds A or B. It is not clear if claim 6 was intended to depend from claim 2; or if claim 6 is an incomplete claim due to omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  It is further not clear what is meant by “polymer materialdisclosure” (see objection above). This includes claims 7-9 as they depend from claim 6. 
Regarding claim 8, the claim is indefinite as it is a method of synthesizing an undefined monomer compound A (see also above 112(b) to claim 6, from which claim 8 depends). It is further not clear if the claim intended to depend from claim 6 or from claim 4. Further, the third paragraph recitation of “forming a silica gel” is indefinite as the claim contains no prior recitation of silica, silica gel or silica compounds such that spinning a reaction product dissolved in dichloromethane would result in a silica gel. The claim is an incomplete claim due to omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Regarding claim 9, the claim is indefinite as it is a method of synthesizing an undefined monomer compound A (see also above 112(b) to claim 6, from which claim 9 depends). It is further not clear if the claim intended to depend from claim 6 or from claim 5. Further, the third paragraph recitation of “forming a silica gel” is indefinite as the claim contains no prior recitation of silica, silica gel or silica compounds such that spinning a reaction product dissolved in dichloromethane would result in a silica gel. The claim is an incomplete claim due to omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767